TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00606-CV

Sindia Lozada, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 245,753-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Sindia Lozada no longer wishes to pursue her appeal and has filed
a motion to dismiss.  Lozada's counsel states that he has conferred with counsel for appellee
Texas Department of Family and Protective Services, who does not oppose this motion.  We grant
the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).

					__________________________________________
					Jeff Rose, Justice
Before Justices Puryear, Rose and Goodwin
Dismissed on Appellant's Motion
Filed:   November 9, 2011